DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 
This is corrected Notice of Allowability to address typographical error in previous office action. 

With regard to the expedited amendment filed 01/03/2022, Claims 1, 3-11 are amended. Claim 2 is cancelled. Claims  1, 3-11 are pending. No new matter has been added. 


With respect to the amendment filed on 01/03/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended independent claims 1, 5 and 11 to include previously indicated subject matter as allowable. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1 and 3-11 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1 and 3-11 are allowed.  
Independent Claims 1 and 11 respectively recite the limitations of: a processor that  transforms a first photographed image and a second photographed image which are photographed by a camera at different timings in travel of a vehicle into a first overhead view image and a second overhead view image, respectively; generates a subtracted image between the first overhead view image and the second overhead view image whose photographing positions are aligned with each other; specifies a position of a solid object present around the vehicle based on the subtracted image; and generates a masked subtracted image in which a region other than a solid object candidate region where the solid object appears is masked in the subtracted image is masked, wherein the processor specifies a position of the solid object in the subtracted image based on the masked subtracted image, Page 2 of 12Application No.: 16/862,639 Amendment under 37 CFR 1.111 Reply to Office Action dated October 4, 2021January 3, 2022specifies a near grounding line of the solid object in the subtracted image based on a position on a horizontal axis in which a travel direction difference amount accumulation value exceeds a third threshold value in a masked difference histogram, which has a horizontal direction orthogonal to a travel direction of the vehicle as a horizontal axis and has the travel direction difference amount accumulation value resulting from accumulation of a pixel value of each pixel of the masked subtracted image along the travel direction as a vertical axis, and specifies 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Tsuchia et al. in Abstract, discloses travel distance detection device includes: an image-capturing unit configured to capture an image; an alignment unit configured to align images in position of bird's-eye view image, the images captured at different times by the image-capturing unit; and a solid object detection unit configured to detect a solid object based on difference image data between data of the images captured at the different times and aligned by the alignment unit. The solid object detection unit counts the number of pixels which each express a certain difference on the difference image data and which are arranged in a direction in which the solid object is inclined when the image of the predetermined region is converted into the bird's-eye view image, then produces a frequency distribution of the counted pixels to generate a difference waveform, and calculates a travel distance of the solid object based on time variation of the difference waveform. Therefore, Tsuchia et al. discloses birds eye view images are captured when vehicle is travelling and pixel values are changed and difference image is obtained by subtracting the image pixel values and solid object is detected in difference image. 




Independent Claim 5 respectively recite the limitations of: a processor that transforms a first photographed image and a second photographed image which are photographed by a camera at different timings in travel of a vehicle into a first overhead view image and a second overhead view image, respectively; generates a subtracted image between the first overhead view image and the second overhead view image whose photographing positions are aligned with each other; specifies a position of a solid object present around the vehicle based on the subtracted image; and generates a masked subtracted image in which a region other than a solid object candidate region where the solid object appears is masked in the subtracted image, wherein the processor specifies a position of the solid object in the subtracted image based on the masked subtracted image, and  specifies a radial line whose radial line direction difference amount accumulation value is a first threshold value or smaller in a difference histogram, which has each of plural radial lines extending from the photographing position in the subtracted image as a horizontal axis and has Page 4 of 12Application No.: 16/862,639 Amendment under 37 CFR 1.111 Reply to Office Action dated October 4, 2021 January 3, 2022the radial line direction difference amount accumulation value resulting from accumulation of each pixel value of the subtracted image along the radial line as a vertical axis, and masks a region that corresponds to the radial line in the subtracted image. 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Tsuchia et al. in Abstract, discloses travel distance detection device includes: an image-capturing unit configured to capture an image; an alignment unit configured to align images in position of bird's-eye view image, the images captured at different times by the image-capturing unit; and a solid object detection unit configured to detect a solid object based on difference image data between data of the images captured at the different times and aligned by the alignment unit. The solid object detection unit counts the number of pixels which each express a certain difference on the difference image data and which are arranged in a direction in which the solid object is inclined when the image of the predetermined region is converted into the bird's-eye view image, then produces a frequency distribution of the counted pixels to generate a difference waveform, and calculates a travel distance of the solid object based on time variation of the difference waveform. Therefore, Tsuchia et al. discloses birds eye view images are captured when vehicle is travelling and pixel values are changed and difference image is obtained by subtracting the image pixel values and solid object is detected in difference image. 

However, Tsuchia et al. even if combined, fail to teach or suggest a processor that transforms a first photographed image and a second photographed image which are photographed by a camera at different timings in travel of a vehicle into a first overhead view image and a second overhead view image, respectively; generates a subtracted image between the first overhead view image and the second overhead view image whose photographing positions are aligned with each other; specifies a position 


“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170098135 A1
US 20130343646 A1
US 6456730 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Pinalben Patel/Examiner, Art Unit 2661